DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-9, 11 and 14-17 of U.S. Patent No. US 10,984,009 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See the table below for more detail.
Application No. 17209880
Patent No. US 10,984,009 B2
Claim 1: A method comprising:

generating, in a first computing device, a global results collector, the global results collector configured to compile results received from at least two second computing devices and a local collector actor in the first computing device;

receiving, by the global results collector from one of the at least two second computing devices, a universally unique identifier (UUID) of a third computing device, different from the first computing device and the at least two second computing devices, requesting a search of content and a number of partitions of the content to be searched;

sending, to each of the at least two second computing devices, a respective one of the number of partitions and reference data of the global results collector; and


based on determining that the global results collector has received an expected compiled result list from each of the at least two second computing devices and an expected compiled result list from the local collector actor, 

sending, by the global results collector to the third computing device, a response to the search of content, wherein the response comprises results including the expected compiled result list from each of the at least two second computing devices and the local collector actor.

Similarly, claims 15 and 19.
Claim 1: A method comprising: 

… generating a global results collector, within a first of the at least two second computing devices, to compile results received from the at least two second computing devices…


receiving, by a first computing device from a user computing device, a search request, wherein the search request comprises at least one user specified criterion of content to be searched and a universally unique identifier (UUID) of the user computing device;
…
…
…
sending, to a second of the at least two second computing devices, a respective one of the number of partitions and reference data of the global results collector; 

determining whether the global results collector has received all expected compiled result lists from each of the at least two second computing devices; and upon determining that the global results collector has received all expected compiled result lists, 

sending, by the global results collector to the user computing device, a response to the search request, wherein the response comprises results including the expected compiled result lists from each of the at least two second computing devices.
Claim 2: The method of claim 1, further comprising registering the global results collector with an external storage device 

maintaining a list of the at least two second computing devices available for assisting in processing the search of content.

Claim 3: The method of claim 1, further comprising registering the global results collector with the external storage device.

(Claim 1) … a list of at least two second computing devices registered with the external storage device and available for assisting the first computing device in processing the search request…
Claim 3: The method of claim 1, wherein the response comprises results matching a criterion associated with a user.

Claim 17: The method of claim 16, wherein the response comprises VINs matching the at least one user specified criterion.
Claim 4: The method of claim 1, further comprising generating the local collector actor to compile results received from at least two local search actors.

Similarly, claims 16 and 20.
(Claim  1) … generating a global results collector, within a first of the at least two second computing devices, to compile results received from the at least two second computing devices… 
Claim 5: The method of claim 4, further comprising sending, to the local collector actor, a number of sub-partitions and reference data of the global results collector.

Similarly, claims 17 and 20.
Claim 7: The method of claim 1, further comprising: generating a local collector actor to compile results received from at least one local search actors; and sending, to the local collector actor, a number of sub-partitions and reference data of the global results collector.
Claim 6: The method of claim 5, further comprising for each of the at least two local search actors, sending a respective one of the sub-partitions and reference data of the local collector actor.

Similarly, claims 18 and 20.
Claim 8: The method of claim 7, further comprising: for each of the at least one local search actors, sending a respective one of the sub-partitions and reference data of the local collector actor; and…
Claim 7: The method of claim 6, further comprising for each of the at least two local search actors, processing a search of the respective sub-partition based upon a user specified criterion of the content to be searched to obtain a local search actor result list.

Similarly, claims 18 and 20.
Claim 8 …. for each of the at least one local search actors, processing a search of the respective sub-partition based upon the user specified criterion to obtain a local search actor result list.
Claim 8: The method of claim 7, further comprising receiving, from each of the at least two local search actors, a respective local search actor result list.

Similarly, claims 18 and 20.
Claim 9: The method of claim 8, further comprising: receiving, from each of the at least one local search actors, a respective local search actor result list… 
Claim 9: The method of claim 8, further comprising determining whether the local collector actor has received all expected respective local search actor result lists.

Similarly, claims 18 and 20.
(Claim 9) … determining whether the local collector actor has received all expected respective local search actor result lists… 
Claim 10: The method of claim 9, further comprising upon determining that the local collector actor has received all expected respective local search actor result lists, sending, by the local collector actor to the global results collector, a compiled result list of all expected respective local search actor result lists, wherein the compiled result list of all expected respective local search actor results lists is the expected compiled result list from the local collector actor.

Similarly, claims 18 and 20.
Claim 9: The method of claim 8, further comprising: receiving, from each of the at least one local search actors, a respective local search actor result list; determining whether the local collector actor has received all expected respective local search actor result lists; and upon determining that the local collector actor has received all expected respective local search actor result lists, sending, by the local collector actor to the global results collector, a compiled result list of all expected respective local search actor result lists.

Claim 11: The method of claim 1, wherein the content to be searched comprises vehicle identification numbers (VINs).

Claim 11: The method of claim 1, wherein the content to be searched comprises vehicle identification numbers (VINs).
Claim 12: The method of claim 11, wherein the response comprises VINs matching at least one user specified criterion of the content to be searched.

Claim 14: The method of claim 12, wherein the response comprises VINs matching the at least one user specified criterion.
Claim 13: The method of claim 11, wherein the number of partitions is based upon geographical data.

Claim 15: The method of claim 11, wherein the at least one user specified criterion comprises geographical data, wherein the number of partitions is based upon the geographical data.
Claim 14: The method of claim 13, wherein the geographic data represents data indicative of a distance between a vehicle and a location of the third computing device.

Claim 16:  The method of claim 1, wherein the geographic data represents data indicative of a distance between a vehicle and a location of the user computing device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165